Appellate Case: 20-8060     Document: 010110611706         Date Filed: 11/30/2021      Page: 1
                                                                  FILED
                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        November 30, 2021
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                             No. 20-8060
                                                      (D.C. No. 1:20-CR-00036-NDF-1)
  MICHAEL RONALD GARDNER,                                         (D. Wyo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, KELLY, and MATHESON, Circuit Judges.
                   _________________________________

        Defendant-Appellant Michael Gardner received a 51-month sentence, three years’

 supervised release, and a $500 fine upon his conviction for possessing a firearm as a

 felon in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). The $500 fine was due

 immediately and payable by installments through the inmate financial responsibility

 program or while on supervised release. 1 R. 54–55; 3 R. 70–71. The district court

 determined that Mr. Gardner lacked the ability to pay interest or penalties on the fine.

 1 R. 54. On appeal, Mr. Gardner contends that the district court committed plain error

 when it concluded that he had the ability to pay the fine immediately given his financial



        *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-8060     Document: 010110611706         Date Filed: 11/30/2021       Page: 2



 situation. Aplt. Br. at 1, 3–4. Our jurisdiction arises under 28 U.S.C. § 1291 and

 18 U.S.C. § 3742(a), and we affirm.

        Our review is for plain error because this issue was not raised below. United

 States v. Rosales-Miranda, 755 F.3d 1253, 1257 (10th Cir. 2014). The advisory

 guidelines generally provide that a court should impose a fine where a defendant can pay.

 U.S.S.G. § 5E1.2(a), (c)(1)–(4). If a defendant shows an inability to pay all or part of the

 fine, “the court may impose a lesser fine or waive the fine.” Id. § 5E1.2(e). “In

 determining whether to impose a fine, and the amount, time for payment, and method of

 payment,” courts must consider certain factors, including the ability to pay, which can

 include “payment on a date certain or in installments.” 18 U.S.C. § 3572(a), (d)(1);

 U.S.S.G. § 5E1.2(d).

        Here, the district court concluded that Mr. Gardner “[could] not afford to pay a

 [guidelines-range] fine,” but could pay a reduced fine. 3 R. 70. This was in line with the

 Presentence Report, the factual findings not having been challenged. See 2 R. 105;

 3 R. 56. A defendant’s monetary obligation can be both due immediately and satisfiable

 on a repayment plan. See United States v. Williams, 898 F.3d 1052, 1055 (10th Cir.

 2018); see also 18 U.S.C. § 3572(d). Because the district court clearly accounted for Mr.

 Gardner’s financial situation and incorporated a payment plan for him, the district court’s

 imposition of a $500 fine is not error. Therefore, the imposition of the fine cannot




                                              2
Appellate Case: 20-8060    Document: 010110611706          Date Filed: 11/30/2021   Page: 3



 constitute plain error. See United States v. Cristerna-Gonzalez, 962 F.3d 1253, 1260

 (10th Cir. 2020).

        AFFIRMED.


                                          Entered for the Court


                                          Paul J. Kelly, Jr.
                                          Circuit Judge




                                             3